

116 HR 2809 IH: Improving Access to Nutrition Act of 2019
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2809IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Ms. Lee of California (for herself, Ms. Moore, Ms. Adams, Mrs. Kirkpatrick, Mr. Grijalva, Mr. Rush, Ms. Norton, Ms. Wilson of Florida, Ms. Omar, Mr. Khanna, Mrs. Napolitano, Mr. DeSaulnier, Mr. Espaillat, Ms. Pressley, Mrs. Watson Coleman, Mr. Engel, Mr. Blumenauer, Ms. Haaland, Ms. Eshoo, Mr. Payne, Mr. Cárdenas, Mr. Huffman, Mr. Cohen, and Mr. Correa) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to repeal the particular work requirement that
			 disqualifies able-bodied adults for eligibility to participate in the
			 supplemental nutrition assistance program.
	
 1.Short titleThis Act may be cited as the Improving Access to Nutrition Act of 2019. 2.Amendments (a)Work requirementSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended—
 (1)in subsections (d)(4)(B)(ii)(I)(bb), (d)(4)(N)(iii)(I)(bb), (d)(4)(N)(iv)(II), and (d)(4)(N)(v)(IV) by striking or subsection (o), and
 (2)by striking subsection (o). (b)Additional allocations for states that ensure availability of work opportunitiesSection 16(h)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)(1)) is amended by striking subparagraph (E).
			(c)Technical amendments
 (1)Section 7(i)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(i)(1)) is amended by striking section 6(o)(2) of this Act or. (2)Section 16(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)) is amended—
 (A)in paragraph (1)— (i)in subparagraph (B)—
 (I)by striking that— and all that follows through (i), and (II)by striking ; and and all that follows through 6(o), and
 (ii)in subparagraph (F)(ii)(III)(ee)(AA) by striking , individuals subject to the requirements under section 6(o),, and (B)in paragraph (5)(C)—
 (i)in clause (ii) by inserting and at the end, and (ii)in clause (iii) by striking ; and and all that follows through appropriate.
						3.Conforming amendments
 (a)Internal Revenue CodeSection 51(d)(8)(A)(ii) of the Internal Revenue Code of 1986 (26 U.S.C. 51(d)(8)(A)(ii)) is amended—
 (1)by striking family— and all that follows through (I) and inserting family, and (2)by striking , or and all that follows through of 2008.
 (b)Workforce Innovation and Opportunity ActThe Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) is amended— (1)in section 103(a)(2) by striking subparagraph (D), and
 (2)in section 121(b)(2)(B) by striking clause (iv). 4.Effective date; application of amendments (a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect 180 days after the date of enactment of this Act.
			(b)Application of amendments
 (1)The amendments made by section 2 shall not apply with respect to an allotment issued under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) before the effective date of this Act.
 (2)The amendments made by section 3(a) shall not apply to individuals hired before the expiration of the 90-day period that begins on the effective date of this Act.
				